Citation Nr: 0608917	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

2.  Entitlement to service connection for pancreatitis. 

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1976 and in Vietnam from January 1970 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
This matter was last before the Board in July 2004 when it 
was remanded to the RO for further evidentiary development.  

The issue of service connection for a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  All information necessary for a fair disposition of the 
present appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder (PTSD) did 
not cause his alcohol abuse.

3.  The veteran's chronic pancreatitis is due to alcohol 
abuse.

4.  The veteran's diabetes mellitus is due to his chronic 
pancreatitis and thus his alcohol abuse, not exposure to 
Agent Orange in Vietnam.





CONCLUSIONS OF LAW

1.  Chronic pancreatitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service and is not due to exposure to herbicides in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 
(e) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant May 2001, prior 
to the issuance of the rating decision currently on appeal.  
Accordingly, the AOJ has complied with the VCAA's notice 
requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the May 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the May 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would make 
reasonable attempts to obtain records in the custody of a 
Federal agency and that while the RO would assist the veteran 
in obtaining other records that it was the veteran's 
responsibility to obtain them.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran did not indicate the presence of any other 
records.  VA has provided the veteran with medical 
examinations in furtherance of substantiating his claims.

As such, with respect to the claims not remanded herein, VA 
has fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  
Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required 
pursuant to the VCAA with respect to these claims.


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Where a veteran served 90 days or more and diabetes mellitus 
becomes manifest to a degree of 10 percent or more within one 
year from the veteran's date of discharge, diabetes mellitus 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of diabetes 
mellitus during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, type II diabetes shall be 
service connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2005).

If all the evidence is in relative equipoise, the benefit of 
the doubt will be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  If, however, the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

The veteran's service medical records are silent with respect 
to treatment for diabetes or pancreatitis.  The veteran was 
first diagnosed as having pancreatitis in 1994, nearly twenty 
years after being discharged from service. 

In December 1994, the veteran presented himself at the VA 
medical center complaining of abdominal pain for three weeks.  
Upon admission, it was noted that the veteran had a history 
of heavy alcohol abuse.  The veteran was diagnosed as having 
pancreatitis, secondary to alcohol abuse.

On August 1, 1995, the veteran was seen at the VA medical 
center with complaints of recurrence of his pancreatitis.  At 
that time the veteran reported severe epigastric pain, which 
he described as a sharp constant squeezing that radiated to 
his back.  Past medical history noted chronic pancreatitis 
and a history of alcohol abuse, but the veteran reported 
total abstinence from alcohol since his initial diagnosis of 
pancreatitis in 1994.  The veteran was treated and released 
from the VA medical center.  

On August 4, 1995, VA medical center outpatient surgery 
report reveals that in June 1995 the veteran underwent 
endoscopic retrograde cholangiopancreatography (ECRP) with 
pancreatic duct stent, which was followed by a Pusto 
procedure.  Following discharge from the VA medical center a 
few days prior to surgery, the veteran's pancreatic duct 
stent was removed.  The impression at that time was an 
occluded pancreatic duct stent, possibly contributing to the 
veteran's episode of pancreatic pain.  

An April 1996 letter from a VA doctor reveals that the 
veteran's chronic pancreatitis led to biliary drainage 
procedures and pancreas drainage procedures, which were 
ultimately ineffective in managing the veteran's symptoms.  
Ultimately, in November 1995, the veteran had a morphine pump 
implanted to directly deliver medication to his cerebrospinal 
fluid.  

A July 1998 letter from a VA doctor reveals that implantation 
of the morphine pump had been effective in managing the 
veteran's pain from his chronic pancreatitis, but did not 
provide full relief.  The VA doctor noted that he considered 
a pancreatomy, but severe diabetes, a high surgical mortality 
rate and no guarantee that it would control the veteran's 
pain made him decide against it.  The VA doctor noted that 
another treating VA doctor hoped that the veteran's 
pancreatitis "would burn itself out" in a couple of years, 
but that had not yet happened.  

In March 2000 the veteran was seen at the VA medical center 
for replacement of his implanted spinal narcotic pump because 
the batteries of his then current pump were about to expire.  
At that time past medical history noted multiple operations 
regarding the veteran's chronic pancreatitis and a 
questionable history of type II diabetes.  

In September 2000, the veteran was seen at the VA medical 
center complaining of shortness of breath, coughs and 
increased sputum production.  The veteran also reported 
tactile fevers and occasional sweats.  The diagnosis at that 
time was urinary tract infection.  Past medical history noted 
chronic pancreatitis and diabetes mellitus.  A later 
treatment note of September 2000 noted a questionable history 
of type II diabetes and concluded that the veteran's diabetes 
was more likely secondary to pancreatic insufficiency than 
type II diabetes.  Throughout the veteran's hospitalization 
at this time he had no difficulty controlling his blood 
sugar.  

In May 2001, the veteran was seen regarding his claim of 
service connection for diabetes and pancreatitis.  After a 
full review of the veteran's c-file, the examiner opined that 
the veteran's principle problem was chronic pancreatitis and 
that the veteran essentially had a burned out pancreas 
secondary to this disease so that the normal enzymes produced 
by the pancreas were not being produced.  The examiner 
further opined that as a result of the veteran's pancreatic 
disease he had borderline diabetes, which was never severe 
enough to require treatment other than with diet.  

In June 2001 the veteran was seen at the VA medical center in 
regards to his claim of service connection of PTSD.  The 
veteran reported that he served as a combat engineer with the 
31st Combat Engineers while stationed in Vietnam.  He 
reported that while in Vietnam he worked "bust[ing] sacks of 
concrete" and then later worked as a loader operator/truck 
driver.  The veteran reported that one of his most troubling 
memories was of burying a decaying Vietnamese body.  The 
veteran further reported witnessing the death of several 
soldiers and other Vietnamese.  The veteran also reported 
receiving enemy fire and being nearly struck by a hand 
grenade.  The veteran reported a history of alcohol abuse 
following service and ending with his diagnosis of 
pancreatitis.   Ultimately, the veteran was diagnosed as 
having PTSD and granted service connection therefor by a 
September 2001 rating decision.  

In June 2003, the veteran was seen at the VA medical center 
to address the question of whether there was a causal 
connection between the veteran's PTSD and his prior alcohol 
abuse.  The examiner noted that the existence of a causal 
relationship required that an effect be clearly produced by 
an antecedent factor and that a medical opinion required 
reasonable support in the professional literature concerning 
research and clinical practice.  The examiner was unaware of 
anything in the available literature that could be used to 
support a relationship between PTSD and alcoholism, which he 
stated were two distinct disorders.  Accordingly, the 
examiner could not offer an opinion on a causal relationship 
between the veteran's PTSD and his alcoholism.  

In August 2004, the veteran was seen at the VA medical center 
to address the question of whether it was at least as likely 
as not that the veteran's diabetes mellitus was etiologically 
related to exposure to herbicides in Vietnam.  The VA 
examiner noted a history of diabetes, the onset occurring in 
1999 and requiring use of insulin since July 2002.  After a 
full review of the veteran's c-file, the examiner opined that 
it was far more likely that the veteran's chronic 
pancreatitis with pancreatic endocrine insufficiency was the 
cause of the veteran's insulin-requiring diabetes.  The 
examiner's ultimate impression was chronic pancreatitis with 
secondary chronic insulin deficiency with resulting secondary 
type I diabetes (insulin dependent).  The examiner concluded 
that it was at least as likely as not that his pancreatitis 
was related to alcoholism and that alcoholism was the most 
common etiologic factor relating to the diagnosis of chronic 
pancreatitis.  

In September 2004, a VA medical examiner conducted an 
examination and addressed the question of whether it was at 
least as likely as not that the veteran's pancreatitis was 
etiologically related to the his service-connected PTSD 
and/or whether it was related to alcoholism.  The examiner 
noted that medically and psychiatrically there was no clear 
causative link between PTSD and alcoholism.  The examiner 
knew of no data that linked alcoholism to PTSD and noted that 
PTSD did not cause alcoholism.  The examiner opined that it 
was rank speculation to try to connect the diagnosis of PTSD 
as a causative factor to a person suffering from alcoholism 
and that this was no different in the case of the veteran.  


Analysis

The veteran has stated that his alcoholism is secondary to 
his PTSD, that his pancreatitis is therefore secondary to his 
PTSD and that his diabetes is secondary to his pancreatis.  
Thus, the veteran believes that his currently diagnosed 
diseases are predicated upon his service-connected PTSD.  In 
the alternative, the veteran states that his diabetes has 
been caused by herbicide exposure.  

Service connection for the veteran's chronic pancreatitis is 
not warranted under the circumstances.  There is no evidence 
showing treatment for pancreatitis in service or otherwise 
linking the veteran's pancreatitis to service.  The medical 
evidence of record clearly indicates that the veteran's 
chronic pancreatitis was caused by alcohol abuse.  More 
importantly a clear preponderance of the evidence shows the 
veteran's service-connected PTSD did not cause or worsen the 
veteran's chronic alcohol abuse.  Consequently there is no 
evidence linking the veteran's pancreatitis to his service-
connected PTSD.  Thus, the Board finds that the preponderance 
of the evidence is against service connection for 
pancreatitis.  

Regarding the veteran's diabetes, there is no evidence of 
diabetes in service or for many years thereafter.  

There is no doubt, however, that the veteran served in 
Vietnam and is presumed to have been exposed to an herbicide 
agent, thus raising the presumption that type II diabetes was 
incurred in service.  Nonetheless, the presumption of service 
connection is rebutted by the evidence.  The medical evidence 
clearly and unmistakably attributes the veteran's diabetes 
mellitus to his pancreatitis.  Thus, the presumption of 
service connection is rebutted, and service connection based 
on herbicide exposure is denied.

The veteran's representative, in its January 2006 Informal 
Hearing Presentation, requested an independent medical 
examination to address the etiology of the veteran's 
diabetes.  When warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board. See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The veteran is diagnosed as having type I diabetes.  The 
issue of the etiology of the veteran's type I diabetes does 
not pose an obscure or complex medical problem, nor has it 
generated any controversy in the medical community.  The 
medical evidence overwhelmingly supports the conclusion that 
the veteran's type I diabetes is unrelated to any herbicide 
exposure and has been caused by prostatitis due to alcohol 
abuse unrelated to his service-connected PTSD.  The veteran's 
representative does not suggest any reason for calling the 
issue complex.  The medical opinions of record clearly answer 
the questions at issue.  Accordingly, the Board finds that 
there is no medical complexity or controversy shown 
concerning the veteran's claim as to require an independent 
medical examination.

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his disorders are not competent medical evidence.


ORDER

Entitlement to service connection for pancreatitis is denied. 

Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

The veteran has also alleged that he is unemployable because 
of his service-connected post-traumatic stress disorder 
(PTSD).  There is, however, some dispute in the record as to 
whether he is unable to work solely because of this service-
connected disability.  Therefore, it is found that an opinion 
would be helpful in determining entitlement to the benefit 
sought.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary 
v. Brown, 7 Vet. App. 229 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination to determine whether 
the service-connected PTSD, as a whole, 
renders the veteran unable to obtain or 
retain gainful employment.  

2.  After any additional indicated 
development, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Likewise, if the benefit on appeal 
remains denied the case shall be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


